Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Currently amended claims 1, (12/23/2021), previously presented claims 2, 5-10, 12, 14, 16, 18-19, 21-23, 27, 31, 34, 37, 39, 46, 49, 50, 55, and new claim 56, (12/23/2021), are pending and under consideration by the Examiner.
	Claims 3-4, 11, 13, 15, 17, 20, 24-26, 28-30, 32-33, 35-36, 38, 40-45, 47, 48, and 51-54 have been canceled.

3.	The application has been amended as follows:

IN THE SPECIFICATION:

On page 29, line 2, delete “or host cell described herein set”, substitute therefor 
--or host cell set described herein--.

IN THE CLAIMS:
	
In claim 49, line 1, after “A host cell”, delete “or host cell set”.
In claim 50, line 2, after “culturing the host cell”, delete “or host cell set”.



Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646